
	
		I
		111th CONGRESS
		1st Session
		H. R. 2122
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Pierluisi (for
			 himself, Mr. Crowley,
			 Mr. Gutierrez,
			 Mr. Serrano, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  special rule for allocating the cover over of distilled spirits taxes between
		  Puerto Rico and the Virgin Islands.
	
	
		1.Special rule for allocating
			 distilled spirits taxes between puerto rico and the virgin islands
			(a)In
			 generalSection 7652 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(i)Treatment of
				certain subsidies with respect to distilled spirits
						(1)In
				generalIf—
							(A)an amount would
				(but for this paragraph) be covered into the treasury of a specified government
				with respect to an article containing distilled spirits, and
							(B)the Secretary determines that such
				government provided an unreasonable subsidy with respect to the production of
				such article,
							then such
				amount shall not be covered into the treasury of such government and shall be
				covered into the treasury of the other specified government.(2)Unreasonable
				subsidiesFor purposes of
				this subsection—
							(A)In
				generalA subsidy shall be
				considered unreasonable if the Secretary determines that the subsidy—
								(i)is excessive relative to the amount which
				would (without regard to this subsection) be covered into the treasury of the
				government providing the subsidy with respect to the articles to which the
				subsidy relates, and
								(ii)has the effect of encouraging the transfer
				of the production of such articles from the jurisdiction of the other specified
				government.
								(B)Per se
				unreasonable subsidiesIn no event may the Secretary determine
				that a subsidy is reasonable with respect to the production of articles if it
				exceeds an amount equal to 10 percent of the amount which would (without regard
				to this subsection) be covered into the treasury of the government providing
				the subsidy with respect to such articles.
							(3)Specified
				governmentFor purposes of this paragraph, the term
				specified government means Puerto Rico and the Virgin
				Islands.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to distilled
			 spirits brought into the United States after the date of the enactment of this
			 Act.
			
